       Case: 3:19-cv-00452-jdp Document #: 135 Filed: 04/06/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN


DF INSTITUTE, LLC
d/b/a KAPLAN PROFESSIONAL,

               Plaintiff,

       v.                                                    Case No. 19-cv-452

DALTON EDUCATION, LLC, ALLISON
STEERS, AND CYNDEE REDFEARN,

               Defendants.


                        NOTICE OF WITHDRAWAL OF COUNSEL


       PLEASE TAKE NOTICE that Jeffrey S. Dunlap, Rachael L. Rodman and Halden R.

Schwallie withdraw their appearances on behalf of Plaintiff DF Institute LLC d/b/a Kaplan

Professional in this matter. Plaintiff will continue to be represented by attorneys from

Godfrey & Kahn, S.C. and Barack Ferrazzano Kirschbaum & Nagelberg LLP.

       Date: April 6, 2020.

                                             ULMER & BERNE LLP

                                             s/      Rachael L. Rodman
                                             Jeffrey S. Dunlap (admitted pro hac vice)
                                             Halden R. Schwallie (admitted pro hac vice)
                                             ULMER & BERNE LLP
                                             1660 West 2nd Street, Suite 1100
                                             Cleveland, OH 44113-1406
                                             Telephone: (216) 583-7000
                                             jdunlap@ulmer.com
                                             hschwallie@ulmer.com

                                             Rachael L. Rodman (admitted pro hac vice)
                                             ULMER & BERNE LLP
                                             65 E. State Street, Suite 1100
                                             Columbus, OH 43215
                                             Telephone: (614) 229-0038
                                             rrodman@ulmer.com
       Case: 3:19-cv-00452-jdp Document #: 135 Filed: 04/06/20 Page 2 of 2



                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed on April 6, 2020 via the Court’s CM/ECF
system, which will electronically serve all counsel of record.



                                          s/    Rachael L. Rodman
                                          Rachael L. Rodman (admitted pro hac vice)




                                             2
